DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
3.	The closest relevant art is Vines (2016/0174803 A1) wherein Vines teaches an air processing module (110 in Fig. 3, paragraphs 0027 & 0028) comprising a housing (200) having a base plate (204), a coaming (206) extending upwardly from a periphery of the base plate (204), wherein the coaming (206) comprises an air inlet (203), and an air processing assembly (220) comprising a support plate (511 in Fig. 5) configured to support a filter (212) and to at least rotate the filter (212, paragraphs 0028 & 0031-0033) within the housing (200) from a first position where a first filter surface is exposed to air flowing into the housing (200) through the air inlet (203) to a second position where a second filter surface of the filter (212) is exposed to air flowing into the housing (200) through the air inlet (203), and a filter valve plate (501 in Fig. 5) arranged relative to housing (200), filter (212) and filter mount plate (511).  Vines further teaches the air processing module (220 in Fig. 3) comprising a bearing wherein the support plate is rotatably mounted to the mounting board through the bearing with a mounting indent (222) configured to receive a corresponding protrusion or a spindle (not shown) wherein the spindle is configured to connect to the bearing and the support plate.  Vines teaches the periphery of the filter valve plate (501 in Fig. 5) comprises a rack (504), and a driving motor (700 in Fig. 8, paragraph 0046) mounted on the mounting board and the 
Vines does not expressly or inherently describe filter valve plate 501 (as a mounting board) configured to support filter mount configured to support filter mount plate (511) and to move at least a portion of filter mount plate (511) supporting filter (212) to move filter (212) into and out of housing (200).
4.	Claims 21-40 of this instant patent application differ from the disclosure of Vines in that a mounting board is specifically configured to support the support plate and to move at least a portion of the support plate supporting the filter canister to move the filter canister into and out of the housing, as shown in Applicant’s Figures 1-3 that an air processing module comprising a housing (20), a base plate (21), coaming (22) extending upwardly from a periphery of base plate (21), wherein coaming (22) comprises air inlet (221), and air processing assembly (30) comprising: support plate (32) configured to support filter canister (31) and to at least rotate filter canister (31) within housing (20) from a first position where a first filter surface of filter canister (31) is exposed to air flowing into housing (20) through air inlet (221) to a second position where a second filter surface of filter canister (31) is exposed to air flowing into housing 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 29, 2021